Citation Nr: 0420227	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  98-08 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Tiedeman





INTRODUCTION

The veteran served on active duty from February 1973 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that the veteran has submitted a request to 
review the Board's September 1989 decision on the grounds of 
clear and unmistakable error in accordance with 38 U.S.C. 
§ 7111.  This claim will be the subject of a separate 
decision.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Pursuant to 38 U.S.C.A. § 5103(a), and 38 C.F.R § 3.159, VA 
must inform the claimant of four specific elements:

?	the information and evidence not of 
record that is necessary to 
substantiate the claim; 
?	the information and evidence that VA 
will obtain; 
?	the information and evidence that 
the claimant must submit; and 
?	to provide any evidence in the 
claimant's possession that pertains 
to the claim.

See VA Fast Letter 04-04, dated March 12, 2004.

As to the new VCAA notice requirements, in Quartuccio v. 
Principi, 16 Vet. App. 183, 187-88 (2002), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board's failure to enforce compliance with the requirements 
set forth in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
is remandable error.  See also Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).  In this case the veteran has not been 
notified of the information and evidence necessary to 
substantiate his new and material evidence claim, and which 
party is responsible for attempting to obtain any such 
information or evidence.  Until the veteran is provided 
notice as to what information and evidence is needed to 
substantiate his claim, it is not possible to demonstrate 
either that there is no possible information or evidence that 
could be obtained to substantiate the veteran's claims or 
that there is no reasonable possibility that any required VA 
assistance would aid in substantiating this claim.  See 38 
U.S.C.A. § 5103A(a)(2).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

1.  The RO should ensure that the 
notification requirements set forth 
at 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 are fully complied 
with and satisfied.  This includes 
notifying the appellant (1) of the 
information and evidence not of 
record that is necessary to 
substantiate his claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the 
information and evidence that he is 
expected to provide, and (4) he must 
be requested to provide any evidence 
in his possession that pertains to 
his claim.

2.  The RO should re-adjudicate the 
veteran's claim in light of the 
evidence added to the record since 
the last Supplemental Statement of 
the Case (SSOC).  If the benefit 
sought on appeal remains denied, the 
veteran and his representative 
should be furnished a SSOC and be 
given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


